Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims 1, 8 and 15 to include the limitations; wherein the collection frequency can be calculated by comparing collections of documents of different companies and region level, sub region level, and  different sub systems within a given system. This amendment will overcome the current rejection. 
Claim Objections
Claim 17 is  objected to because of the following informalities: Claim 17 depends on itself meaning claim 17 depends on Claim 17.   Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1,8 and 15 have been considered but are moot because the new ground of rejection does not rely on all reference applied especially (Brugger US20160342589) in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 8 and 15 applicant argues the combination of the cited references Stern (9116982)  in view of Brugger US20160342589 (referred to as Stern in view of Brugger)  fails to disclose “determining a collection frequency, within a given level of a plurality of levels, for a given character string based at least in part on a number of the collections of documents within the given level comprising the given character string relative to a total number of the collections of documents within the given level in the plurality of collections” .
In reply Examiner respectfully disagree because the combination of Stern in view of Brugger  especially Brugger clearly discloses determining a collection frequency, within a given level for a given character string based at least in part on a number of the collections of documents within the given level comprising the given character string relative to a total number of the collections of documents within the given level (Stern: Col. 2 lines 27-29- “The measure of uniqueness of each of the plurality of commonalities (Character strings or terms) relates to a frequency of description of the commonality in a corpus of resources” where according  Col. 10 lines 40-58 “.. determine the relative importance of different signals types to the relatedness of entities within a particular corpus or domain ( particular category of entities)…”
Stern does not disclose that within a particular corpus or domain or category there is a plurality of levels or collections. 
Brugger discloses a method of classifying individual documents in a document collection according to a hierarchy  wherein a frequency threshold based on how frequently one or more variants (terms) occurs in a document collection are determined (See Section 0002 lines 1-10) wherein within this system a score of frequency of terms within a plurality of levels of collections of documents are determined. (Section 0034, first level 202, second level  204, third level 206 in the hierarchy 200 (collection of document) reads on the plurality of levels in a plurality of collections.) 
(Regarding determining a score of frequency of terms Brugger in section 0030, lines 3-6- thus frequency statistic (score) generated from individual document in document collection which is compared with a calculated frequency threshold). 

Applicant continuous to argue that the cited references Stern in view of Brugger fails to  disclose a number of the collection comprising the given character string relative to a total number of the collections in the plurality of collections. 
In reply, Examiner respectfully disagree because Brugger the secondary reference in section 0030  discloses frequency statistic (score) generated from individual documents in a document collection for example in section 0034, Brugger discloses a plurality of levels within a plurality of collections of documents such as hierarchy) 

Regarding Dependent Claims 2-5, 7, 9-12, 14 and 16-22 applicant argues that the Combination of Stern in view of Comeau does not address the limitation because of their dependency from independent claims 1, 8 or 15. 
Examiner’s position is that since applicant’s arguments directed to independent claims 1, 8 or 15 has been addressed as not persuasive as explained above and therefore the rejection for dependent claims 2-5, 7, 9-12, 14 and 16-22 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stern  (9116982)  in view of Brugger US20160342589.
Stern discloses a method comprising obtaining a plurality of collections of documents from at least one data source (Col. 7 lines 65 electronic documents (e.g map document 502, Col. 15 lines 49-50)  that are returned from index database 130 in fig 1 because of a search result);
(regarding the data source Col. 6 lines 45-60 describes how information can be retrieved from resources such as corpus (e.g. a collection or repository of content) 
       determining a collection frequency for a given character string (Signal that occur frequently-see Col. 5 lines 50-53) based at least in part on a number of the collections of documents within the given level comprising the given character string relative to a total number of the collections in the plurality of collections of documents within the given level in the plurality of collections;  (Col. 11 lines 35-42- selecting a signal (character string or text or term) from various signals (total number of collections in the plurality of collections) representing a commonality that is closer to the middle in terms of frequency of occurrence)
         (Understand a signal may be a term or phrase or character string that appears in resources- See Col. 5 lines 65-67) 
assigning a uniqueness rating (Uniqueness scores or value) to the given character string  (signal, Col. 11 lines 46-47) for the given level based at least in part on ranking of the collection frequency (Frequency of occurrence) of the given character string within the given level to a collection frequency of one or more additional character strings in one or more of the plurality of collections; (Col. 11 lines 42-50- uniqueness score for each entity of  signal or term or character string is determined based on the rankings of each entity of signal and the total entities of each signal also see Col. 15 lines 64-67 and Col. 16 lines 1-6) and 
 ( In Col. 10 lines 40-58 Stern discloses a score which represents the frequency of occurrence for the commonality Terms and based on Col. 16 lines 1-6  and Fig. 7 the uniqueness score for Pizza in review document in the restaurant corpus where the review document is a level within a collection or corpus) 

    PNG
    media_image1.png
    809
    896
    media_image1.png
    Greyscale

Figure 1: Screenshot below also shows how terms are assign uniqueness score or value- see Col. 16 lines 1-6
performing at least one automated action using the given character string based at least in part on the assigned uniqueness rating, (Col. 11 lines 55-56 based the uniqueness score or rating an interesting or important signal is selected for further analysis such as outputting a search result) 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. (Memory 120 and Processor electronics 125 in Fig. 1 performs the method as taught by Stern) 
Stern does not disclose comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. 
Brugger discloses comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. ((Section 0034, first level 202, second level  204, third level 206 in the hierarchy 200 (collection of document) reads on the plurality of levels in a plurality of collections.) 
(Regarding determining a score of frequency of terms Brugger in section 0030, lines 3-6- thus frequency statistic (score) generated from individual document in document collection which is compared with a calculated frequency threshold). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Stern with the teaching of Brugger where the number of occurrence of a text is compared to the number of occurrence of a plurality of text in a document. The motivation is that the system can determine accurately which text or character needs to be the main focus. 
Claim 2, Stern in view of Brugger discloses wherein the at least one automated action comprises protecting the given character string. (Stern: Col. 3 lines 3-8- thus a term is protected when it is removed or eliminated) 
Claim 3, Stern in view of Brugger discloses wherein the protecting the given character string comprises one or more of: (i) anonymizing the given character string in response to the given character string satisfying one or more uniqueness criteria, (Stern: Col. 3 lines 3-8 thus eliminating at least a portion of the commonalities terms if the frequency of occurrence is above a threshold frequency level)  and (ii) preventing a disclosure of the given character string in response to the given character string satisfying one or more uniqueness criteria. (Stern: Col. 3 lines 3-8- thus eliminating the term prevents its disclosure) 
Claim 4, Stern in view of Brugger discloses wherein the at least one automated action comprises identifying the given character string as important information satisfying one or more importance criteria. (Stern: Col. 3 lines 4-8- thus frequency of occurrence has to be above a threshold frequency level where the threshold frequency level reads on the importance criteria) 
Claim 5, Stern in view of Brugger discloses wherein the uniqueness rating is determined for one or more of the plurality of levels of the collections of documents. (Stern: Col. 3 lines 54-63- weighted similarity score for each category) 
Claim 6, (Cancelled)
Claim 7, Stern in view of Brugger  discloses wherein the uniqueness rating of the given character string is assessed by ranking the collection frequency of the given character string ( term for Candidate entity)  and the collection frequency of the one or more additional character strings in one or more of the plurality of collections of documents. (Stern: Col. 3 lines 55-57- thus the ranking process compute a relatedness score (uniqueness score) between a candidate entity and a target entity) 
(Stern: understand a relatedness score for the candidate entity  and the target entity can be calculated based on the number of commonalities that the two entities share- See Col. 9 lines 55-60) 
Claim 8, Stern discloses an apparatus comprising at least one processing device comprising a processor coupled to a memory; (Memory 120 and Processor electronics 125 in Fig. 1)
the at least one processing device (Processor 125 shown in Fig. 1) being configured to implement the following steps obtaining a plurality of collections of documents from at least one data source; (Col. 7 lines 65 electronic documents (e.g map document 502, Col. 15 lines 49-50)  that are returned from index database 130 in fig 1 because of a search result);
(regarding the data source Col. 6 lines 45-60 describes how information can be retrieved from resources such as corpus (e.g. a collection or repository of content) 
determining a collection frequency for a given character string (Signal that occur frequently-see Col. 5 lines 50-53) based at least in part on a number of the collections comprising the given character string relative to a total number of the collections in the plurality of collections; (Col. 11 lines 35-42- selecting a signal (character string or text or term) from various signals (total number of collections in the plurality of collections) representing a commonality that is closer to the middle in terms of frequency of occurrence)
         (Understand a signal may be a term or phrase or character string that appears in resources- See Col. 5 lines 65-67) 

assigning a uniqueness rating (Uniqueness scores or value) to the given character string  (signal, Col. 11 lines 46-47) based at least in part on a ranking of the collection frequency (Frequency of occurrence)  of the given character string to a collection frequency of one or more additional character strings in one or more of the plurality of collections; (Col. 11 lines 42-50- uniqueness score for each entity of  signal or term or character string is determined based on the rankings of each entity of signal and the total entities of each signal also see Col. 15 lines 64-67 and Col. 16 lines 1-6) and 
 (Col. 17 lines 5-9 also explains another example of how a uniqueness value can be determined) 

    PNG
    media_image1.png
    809
    896
    media_image1.png
    Greyscale

Figure 2: Screenshot below also shows how terms are assign uniqueness score or value- see Col. 16 lines 1-6

performing at least one automated action using the given character string based at least in part on the assigned uniqueness rating. (Col. 11 lines 55-56 based the uniqueness score or rating an interesting or important signal is selected for further analysis) 
Stern does not disclose comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. 
Brugger discloses comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. ((Section 0034, first level 202, second level  204, third level 206 in the hierarchy 200 (collection of document) reads on the plurality of levels in a plurality of collections.) 
(Regarding determining a score of frequency of terms Brugger in section 0030, lines 3-6- thus frequency statistic (score) generated from individual document in document collection which is compared with a calculated frequency threshold). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Stern with the teaching of Brugger where the number of occurrence of a text is compared to the number of occurrence of a plurality of text in a document. The motivation is that the system can determine accurately which text or character needs to be the main focus. 

Claim 9, Stern in view of Brugger  discloses wherein the at least one automated action comprises protecting the given character string. (Stern: Col. 3 lines 3-8- thus a term is protected when it is removed or eliminated) 
Claim 10, Stern in view of Brugger discloses wherein the protecting the given character string comprises one or more of: (i) anonymizing the given character string in response to the given character string satisfying one or more uniqueness criteria, (Stern: Col. 3 lines 3-8 thus eliminating at least a portion of the commonalities terms if the frequency of occurrence is above a threshold frequency level)  and (ii) preventing a disclosure of the given character string in response to the given character string satisfying one or more uniqueness criteria. (Stern: Col. 3 lines 3-8- thus eliminating the term prevents its disclosure) 

Claim 11, Stern in view of Brugger discloses wherein the at least one automated action comprises identifying the given character string as important information satisfying one or more importance criteria. (Stern: Col. 3 lines 4-8- thus frequency of occurrence has to be above a threshold frequency level where the threshold frequency level reads on the importance criteria) 

Claim 12, Stern in view of Brugger discloses wherein the uniqueness rating is determined for one or more of a plurality of levels of the collections of documents. (Stern: Col. 3 lines 54-63- weighted similarity score for each category where each category refers to a particular level) 
Claim 13, (Cancelled) 
Claim 14, Stern in view of Brugger  discloses wherein the uniqueness rating of the given character string is assessed by ranking the collection frequency of the given character string ( term for Candidate entity)  and the collection frequency of the one or more additional character strings in one or more of the plurality of collections of documents. (Stern: Col. 3 lines 55-57- thus the ranking process compute a relatedness score (uniqueness score) between a candidate entity and a target entity) 
(Stern: understand a relatedness score for the candidate entity  and the target entity can be calculated based on the number of commonalities that the two entities share- See Col. 9 lines 55-60) 

Claim 15, Stern discloses a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, (Col. 19 lines 1-3- thus data processing apparatus on data stored on one or more computer-readable storage devices)  wherein the program code when executed by at least one processing device (Memory 120 and Processor electronics 125 in Fig. 1)
causes the at least one processing device to perform the following steps: 
obtaining a plurality of collections of documents from at least one data source; (Col. 7 lines 65 electronic documents (e.g map document 502, Col. 15 lines 49-50)  that are returned from index database 130 in fig 1 because of a search result);
(regarding the data source Col. 6 lines 45-60 describes how information can be retrieved from resources such as corpus (e.g. a collection or repository of content) 
determining a collection frequency, within a given level of a plurality of levels for a given character string (Signal that occur frequently-see Col. 5 lines 50-53) based at least in part on a number of the collections of documents within the given level comprising the given character string relative to a total number of the collections in the plurality of collections; (Col. 11 lines 35-42- selecting a signal (character string or text or term) from various signals (total number of collections in the plurality of collections) representing a commonality that is closer to the middle in terms of frequency of occurrence)
         (Understand a signal may be a term or phrase or character string that appears in resources- See Col. 5 lines 65-67) 
assigning a uniqueness rating (Uniqueness scores or value) to the given character string (signal, Col. 11 lines 46-47) for the given level based at least in part on ranking of the collection frequency (Frequency of occurrence)  of the given character string to a collection frequency of one or more additional character strings in one or more of the plurality of collections; (Col. 11 lines 42-50- uniqueness score for each entity of  signal or term or character string is determined based on the rankings of each entity of signal and the total entities of each signal also see Col. 15 lines 64-67 and Col. 16 lines 1-6) and 
(Col. 17 lines 5-9 also explains another example of how a uniqueness value can be determined) 

    PNG
    media_image1.png
    809
    896
    media_image1.png
    Greyscale

Figure 3: Screenshot below also shows how terms are assign uniqueness score or value- see Col. 16 lines 1-6
(Col. 11 lines 55-56 based the uniqueness score or rating an interesting or important signal is selected for further analysis) 
performing at least one automated action using the given character string based at least in part on the assigned uniqueness rating. (Col. 11 lines 55-56 based the uniqueness score or rating an interesting or important signal is selected for further analysis)
Stern does not disclose comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. 
Brugger discloses comparing the entity of each signal (term or text) with the total number of entities of each signal (term or text) within a given level in one or more of the plurality of collections. ((Section 0034, first level 202, second level  204, third level 206 in the hierarchy 200 (collection of document) reads on the plurality of levels in a plurality of collections.) 
(Regarding determining a score of frequency of terms Brugger in section 0030, lines 3-6- thus frequency statistic (score) generated from individual document in document collection which is compared with a calculated frequency threshold). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Stern with the teaching of Brugger where the number of occurrence of a text is compared to the number of occurrence of a plurality of text in a document. The motivation is that the system can determine accurately which text or character needs to be the main focus. 

Claim 16, Stern in view of Brugger discloses wherein the at least one automated action comprises protecting the given character string. (Stern: Col. 3 lines 3-8- thus a term is protected when it is removed or eliminated) 
Claim 17, Stern in view of Brugger discloses wherein the protecting the given character string comprises one or more of: (i) anonymizing the given character string in response to the given character string satisfying one or more uniqueness criteria, (Stern: Col. 3 lines 3-8 thus eliminating at least a portion of the commonalities terms if the frequency of occurrence is above a threshold frequency level because of its importance)  and (ii) preventing a disclosure of the given character string in response to the given character string satisfying one or more uniqueness criteria. (Stern: Col. 3 lines 3-8- thus eliminating the term prevents its disclosure) 

Claim 18, Stern in view of Brugger discloses wherein the at least one automated action comprises identifying the given character string as important information satisfying one or more importance criteria. (Stern: Col. 3 lines 4-8- thus frequency of occurrence has to be above a threshold frequency level where the threshold frequency level reads on the importance criteria) 

Claim 19, Stern in view of Brugger discloses wherein the uniqueness rating is determined for one or more of a plurality of levels of the collections of documents (Stern: Col. 3 lines 54-63- weighted similarity score for each category and  Col. 17 lines 6-9- thus the number of entities in a particular category ranked against the number of entities in other possible categories) 
Claim 20, Stern in view of Brugger discloses wherein the uniqueness rating of the given character string is assessed by ranking the collection frequency of the given character string (Stern: term for Candidate entity) and the collection frequency of the one or more additional character strings in one or more of the plurality of collections of documents. (Stern: Col. 3 lines 55-57- thus the ranking process compute a relatedness score (uniqueness score) between a candidate entity and a target entity) 
(Stern: understand a relatedness score for the candidate entity  and the target entity can be calculated based on the number of commonalities that the two entities share- See Col. 9 lines 55-60) 
Claims 21 and 22, Stern (Col. 15 lines 65-67-Corpus of restaurant) in view of Brugger discloses wherein the plurality of levels comprises two or more of a company level, (Brugger: Section 0028, lines 6-8 “organizational hierarchy)  a region level, a system level, (Brugger: section 0034, lines 8-10 “hierarchy 200”)  a sub-system level (Brugger: section 0034, lines 8-10 “fourth level 208”)  and a component level. 



	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Huang at al. (20160055141) discloses a string similarity comparison between character strings of the obtained set  and an identification of character strings as poten­tial candidates for being similar  have occurred, a frequency analysis is performed by the server  (utilizing processor and the string frequency module). The fre­quency analysis obtains information regarding a frequency of occurrence for a particular character string ( e.g., how many times the exact character string is stored for different records or other instances of data) within one or more of the data collection units.
            Anderson et al (20190018983) discloses the sensitive content may include all user-defined content, with some exceptions. For example, the sensitive content can include all alphanumeric descriptive content within the body of a document, with the exception of some conventional section headings. For instance, consider a resume. The sensitive content of this document may include all of the alphanumeric descriptive content that composes the resume, with the exception of conventional headings that may appear in the resume, such as “Work Experience,” “Education,” “Objectives,” and “Contact Information,” etc., which are not anonymized. In any event, what is referred to as “sensitive information” herein encompasses much more information than what is conventionally regarded as personal identifying information (PII). PII refers to information that can be used to directly or indirectly determine the identity of a particular person, such as the person's name, address, identity number(s), etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/23/2022.